Exhibit 10.1

 

SETTLEMENT AGREEMENT, RELEASE AND COVENANT NOT TO SUE

 

This Settlement Agreement, Release and Covenant Not to Sue (“Agreement”) is
entered into as of May 17, 2005 (“the Effective Date”) by and between Fargo
Electronics, Inc. (“Fargo”), a Minnesota corporation; Toppan Printing Co., Ltd.
(“Toppan”), a Japanese corporation; Viisage Technology, Inc., a Delaware
corporation; and Trans Digital Technologies Corporation, a Delaware corporation
(Viisage Technology, Inc. and Trans Digital Technologies Corporation are
collectively referred to herein as “Viisage”).  Fargo, Toppan, and Viisage are
each a “Party” and are collectively referred to as the “Parties.”

 

RECITALS

 


WHEREAS, BY COMPLAINT FILED ON JULY 19, 2004, FARGO BROUGHT AN ACTION AGAINST
TOPPAN AND TRANS DIGITAL TECHNOLOGIES CORPORATION (“TDT”) IN THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA, FARGO ELECTRONICS, INC. V.
TOPPAN PRINTING CO., LTD., ET AL., CIVIL ACTION NO. 1:04 CV 836 (E.D. VA.) (“THE
ACTION”);


 


WHEREAS, IN THE ACTION FARGO ALLEGED THAT TOPPAN AND TDT HAVE INFRINGED, OR
INDUCED OTHERS TO INFRINGE, CERTAIN UNITED STATES PATENTS OWNED BY FARGO BY
MANUFACTURING, SELLING, OFFERING FOR SALE, USING IN THE UNITED STATES, OR
IMPORTING INTO THE UNITED STATES, INDIRECT TRANSFER TYPE PRINTERS AND ASSOCIATED
LAMINATORS, INCLUDING THE TOPPAN MODEL CP400 PRINTER AND THE TOPPAN MODEL CL40
LAMINATOR;


 

WHEREAS, Toppan and TDT denied Fargo’s claims of infringement and asserted
various affirmative defenses; and

 

WHEREAS, the Parties now wish to resolve all of their disputes and to establish
mutually beneficial business relations without further litigation or
disagreement.

 

1

--------------------------------------------------------------------------------


 

N O W, T H E R E F O R E, in consideration for the mutual covenants and
conditions set forth below, the Parties agree as follows.

 

DEFINITIONS

 

CP400 Printer means the indirect transfer type printer sold by Toppan under the
model name “CP400” and any modified, improved or replacement printer that Toppan
authorizes Fargo to distribute pursuant to the terms of the Distribution
Agreement entered into by Fargo and Toppan pursuant to the terms of this
Agreement.

 

CL40 Laminator means the laminator sold by Toppan under the model name “CL40”
and any modified, improved or replacement laminator that Toppan authorizes Fargo
to distribute pursuant to the terms of the Distribution Agreement entered into
by Fargo and Toppan pursuant to the terms of this Agreement.

 

Fargo Patents means United States patents no. 6,261,012; 5,941,522; 5,807,461;
and 6,022,429; any divisions, continuations, continuations-in-part or reissues
of such patents, any foreign counterparts of such patents and any other United
States or foreign patents issued based on applications (i) filed within one year
after the Effective date and (ii) claiming any structure embodied in, or method
of operation of, the CP400 Printer and/or the CL40 Laminator or any other
printer or laminator for which Toppan hereafter offers to appoint Fargo as a
distributor.

 

Toppan Patents means United States patents no. 5,344,808; 5,064,807; 5,019,452;
and any patent that matures from European Application EP 1 306 228 A2; any
divisions, continuations, continuations-in-part or reissues of such patents, any
foreign counterparts of such patents and any other United States or foreign
patents issued based on applications (i) filed within one year after the
Effective date and (ii) claiming any structure embodied in, or method of
operation of,

 

2

--------------------------------------------------------------------------------


 

the CP400 Printer and/or the CL40 Laminator or any other printer or laminator
for which Toppan hereafter offers to appoint Fargo as a distributor.

 

SETTLEMENT TERMS

 

1.                                       Contemporaneously with the execution of
this Agreement, Toppan and Fargo shall enter into a Distribution Agreement.

 

2.                                       Contemporaneously with the execution of
this Agreement, Fargo and Viisage shall enter into a Distribution Agreement.

 

3.                                       Within fourteen (14) days following the
Effective Date, Toppan shall pay to Fargo the sum of Four Hundred Thousand
United States Dollars ($400,000).  The payment required to be made pursuant to
the preceding sentence shall be made by wire transfer as follows:

 

LaSalle Bank

Account # 5800328006

Routing # 071000505

Swift ID:  LASLUS44

 

4.                                       Within seven (7) days following the
receipt of the payment referred to in paragraph 3 above, Fargo shall cause its
counsel to file a signed Stipulation of Dismissal with Prejudice under Fed. R.
Civ. P. 41, dismissing the Action with prejudice, in the form attached as
Exhibit A.  Each Party shall bear its own attorneys’ fees and costs in
connection with the Action.

 

RELEASES AND COVENANT NOT TO SUE BY FARGO

 

5.                                       Upon the Effective Date of this
Agreement, and except as to the obligations expressly set forth in this
Agreement and the Distribution Agreements executed contemporaneously herewith,
including their attachments, Fargo, for itself and for its present and former
officers, directors, managers, employees, agents, predecessors, successors,
assigns, representatives, parents, shareholders, subsidiaries, affiliates, and
attorneys, hereby fully and forever releases and discharges Toppan, Viisage,
Global Enterprise Technologies Group, Nidec

 

3

--------------------------------------------------------------------------------


 

Copal Corporation, the United States of America (including its agencies and
departments), and each of their present and former officers, directors,
managers, employees, agents, predecessors, successors, assigns, representatives,
parents, shareholders, subsidiaries, affiliates, customers (direct and indirect,
but with respect to Toppan products only) and attorneys (the “Released Toppan
Parties”), from any and all damages, suits, claims, debts, demands, assessments,
obligations, liabilities, attorneys’ fees, costs, expenses, rights of action and
causes of action, of any kind or character whatsoever, whether known or unknown,
suspected or unsuspected, that Fargo may have or may have had against any of the
Released Toppan Parties, arising out of or related to the Action, the CP400
Printer, the CL40 Laminator or the Fargo Patents (“Released Fargo Claims”).

 

6.                                       Fargo expressly acknowledges and agrees
that this Agreement fully and finally releases and fully resolves the Released
Fargo Claims, including those that are unknown.  Accordingly, Fargo expressly
waives all of its rights under California Civil Code § 1542, which provides that

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Fargo also expressly waives all rights under any other statutes, legal decisions
or common law principles of similar effect.

 

7.                                       Fargo, for itself and for its present
and former officers, directors, managers, employees, agents, predecessors,
successors, assigns, representatives, parents, shareholders, subsidiaries,
affiliates, and attorneys, hereby covenants that it will not, from and after the
Effective Date of this Agreement, bring or suffer to be brought any complaint or
legal action

 

4

--------------------------------------------------------------------------------


 

whatsoever, relating to any Toppan product, in the United States or any other
place in the world, against any of the Released Toppan Parties for infringement
of any of the Fargo Patents, and will not assert in any forum or action that any
Toppan product, including the CP400 Printer or the CL40 Laminator, or their
manufacture, use, sale, offer for sale or importation, infringes any of the
Fargo Patents.

 

RELEASES AND COVENANT NOT TO SUE BY TOPPAN

 

8.                                       Upon the Effective Date of this
Agreement, and except as to the obligations expressly set forth in this
Agreement and the Distribution Agreement executed contemporaneously herewith,
including their attachments, Toppan, for itself and for its present and former
officers, directors, managers, employees, agents, predecessors, successors,
assigns, licensees, representatives, parents, shareholders, subsidiaries,
affiliates, and attorneys, hereby fully and forever releases and discharges
Fargo and each of its present and former officers, directors, managers,
employees, agents, predecessors, successors, assigns, representatives, parents,
shareholders, subsidiaries, affiliates, customers (direct and indirect, but with
respect to Fargo products only) and attorneys (the “Released Fargo Parties”),
from any and all damages, suits, claims, debts, demands, assessments,
obligations, liabilities, attorneys’ fees, costs, expenses, rights of action and
causes of action, of any kind or character whatsoever, whether known or unknown
, suspected or unsuspected, that Toppan may have or may have had against the
Released Fargo Parties arising out of or related to the Action or the Toppan
Patents (“Released Toppan Claims”).

 

9.                                       Toppan expressly acknowledges and
agrees that this Agreement fully and finally releases and fully resolves the
Released Toppan Claims, including those that are unknown.  Accordingly, Toppan
expressly waives all of its rights under California Civil Code § 1542, which
provides that

 

5

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Toppan also expressly waives all rights under any other statutes, legal
decisions or common law principles of similar effect.

 

10.                                 Toppan, for itself and for its present and
former officers, directors, managers, employees, agents, predecessors,
successors, assigns, licensees, representatives, parents, shareholders,
subsidiaries, affiliates, and attorneys, hereby covenants that it will not, from
and after the Effective Date of this Agreement, bring or suffer to be brought
any complaint or legal action whatsoever, relating to any Fargo product, in the
United States or any other place in the world, against the Released Fargo
Parties for infringement of any of the Toppan Patents, and will not assert in
any forum or action that any Fargo product, or its manufacture, use, sale, offer
for sale or importation, infringes any of the Toppan Patents.

 

RELEASES AND COVENANT NOT TO SUE BY VIISAGE

 

11.                                 Upon the Effective Date of this Agreement,
and except as to the obligations expressly set forth in this Agreement and the
Distribution Agreement executed contemporaneously herewith, including their
attachments, Viisage, for itself and for its present and former officers,
directors, managers, employees, agents, predecessors, successors, assigns,
licensees, representatives, parents, shareholders, subsidiaries, affiliates, and
attorneys, hereby fully and forever releases and discharges Fargo and each of
its present and former officers, directors, managers, employees, agents,
predecessors, successors, assigns, representatives, parents, shareholders,
subsidiaries, affiliates, customers (direct and indirect) and attorneys, from
any and all damages, suits, claims, debts, demands, assessments, obligations,
liabilities,

 

6

--------------------------------------------------------------------------------


 

attorneys’ fees, costs, expenses, rights of action and causes of action, of any
kind or character whatsoever, whether known or unknown , suspected or
unsuspected, that Viisage may have or may have had against Fargo arising out of
or related to the Action or the Toppan Patents (“Released Viisage Claims”).

 

12.                                 Viisage expressly acknowledges and agrees
that this Agreement fully and finally releases and fully resolves the Released
Viisage Claims, including those that are unknown.  Accordingly, Viisage
expressly waives all of its rights under California Civil Code § 1542, which
provides that

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Viisage also expressly waives all rights under any other statutes, legal
decisions or common law principles of similar effect.

 

REPRESENTATIONS AND WARRANTIES

 

13.                                 The Parties warrant and represent that in
executing this Agreement, they do so with full knowledge of any and all rights
that they may have with respect to the matters set forth and claims released
herein, and that they are each entering into this Agreement of their own free
will.  The Parties, or their authorized representatives, have each carefully
read this Agreement and know and fully understand its contents and
significance.  The Parties acknowledge that they have each been represented, or
have the opportunity to be represented, by independent counsel in the
negotiation and preparation of this Agreement, and that each Party enters into
this Agreement

 

7

--------------------------------------------------------------------------------


 

freely, without coercion, based upon each Party’s own judgment and not in
reliance on any other representations or promises.

 

NO ADMISSION OF LIABILITY

 

14.                                 This Agreement constitutes a settlement of
disputed claims.  This Agreement shall not be construed at any time or for any
purpose as an admission of liability by any Party.

 

ENTIRE AGREEMENT

 

15.                                 This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes and replaces any and all contemporaneous or prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof.  Each Party expressly acknowledges that, in making this Agreement, it
has not relied upon any statement or representation made by another that is not
set forth herein.

 

BINDING EFFECT

 

16.                                 This Agreement shall bind and inure to the
benefit of each Party’s principals, agents, representatives, employees,
officers, directors, shareholders, partners, parents, subsidiaries, affiliated
entities, attorneys, insurers and reinsurers; all persons acting through, under
the authority of or in concert with them; and their respective successors,
assigns, and representatives.

 

SEVERABILITY

 

17.                                 Should any provision of this Agreement be
determined invalid or unenforceable, the Court may sever such provision or
modify it to be consistent with the objectives of the Parties as reflected in
this Agreement.

 

NON-WAIVER

 

18.                                 A waiver of any term or condition of this
Agreement will not be deemed to be, and may not be construed as, a waiver of any
other term or condition hereof.

 

8

--------------------------------------------------------------------------------


 

REASONABLE INTERPRETATION

 

19.                                 Each of the Parties acknowledges that this
Agreement has been negotiated at arm’s length among persons knowledgeable in the
matters herein.  Accordingly, any rule of law—including without limitation
California Civil Code § 1654, or any other statutes, legal decisions, or common
law principles of similar effect—that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and hereby is expressly waived.  This Agreement and its provisions
shall be interpreted in a reasonable manner to effect the Parties’ intentions.

 

GOVERNING LAW; VENUE

 

20.                                 The validity of this Agreement, and any of
its terms or provisions, as well as the rights and duties of the Parties, shall
be governed by the laws of the State of California, without regard to that
State’s conflict of laws doctrine.  The Parties agree that all disputes arising
out of or related to this Agreement shall be subject to the exclusive
jurisdiction and venue of the United States District Court for the Northern
District of California if such court has subject matter jurisdiction; if federal
subject matter jurisdiction does not exist, then such disputes shall be subject
to the exclusive of jurisdiction and venue of the Superior Court of the State of
California in and for the County of Santa Clara.  The Parties consent to the
jurisdiction of such courts and agree that venue in those courts shall be
exclusive.

 

EXECUTION IN COUNTERPARTS

 

21.                                 This Agreement may be executed in any number
of counterparts and by each Party on separate counterparts, each of which when
so executed and delivered to the other shall be deemed an original and all of
which taken together shall constitute one and the same instrument.  The Parties
may initially exchange counterparts by facsimile transmission, with original
counterparts to be exchanged promptly thereafter.

 

9

--------------------------------------------------------------------------------


 

BINDING EFFECT

 

22.                                 This Agreement shall not be binding on any
Party until fully executed by duly authorized representatives of all Parties,
but shall be deemed effective as of the Effective Date regardless when executed.

 

 

I N   W I T N E S S   H E R E O F, the Parties have executed this Agreement on
the dates indicated below.

 

 

Dated:  May 17, 2005

TOPPAN PRINTING CO., LTD.

 

 

 

 

 

By

/s/ Toshitaka Tokitomo

 

 

 

Toshitaka Tokitomo

 

 

Its Director

 

 

Dated:  May 17, 2005

FARGO ELECTRONICS, INC.

 

 

 

 

 

By

/s/ Gary R. Holland

 

 

 

Gary R. Holland

 

 

Its CEO and Chairman of the Board

 

 

Dated:  May 17, 2005

TRANS DIGITAL TECHNOLOGIES
CORPORATION

 

 

 

 

 

By

/s/ Elliot Mark

 

 

 

Elliot Mark

 

 

Its Secretary

 

 

Dated:  May 17, 2005

VIISAGE TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Elliot Mark

 

 

 

Elliot Mark

 

 

Its Senior Vice President and General Counsel

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

)

FARGO ELECTRONICS, INC.,

 

)

 

 

)

Plaintiff,

 

)

 

 

)

v.

 

)

Civil Action No.:  1:04 CV836

 

 

)

TOPPAN PRINTING CO., LTD. and TRANS DIGITAL TECHNOLOGIES, CORP.,

 

)

)

 

 

)

Defendants.

 

)

 

 

)

 

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

 

Pursuant to Federal Rule of Civil Procedure 41, the parties, plaintiff Fargo
Electronics, Inc., and defendants Toppan Printing Co., Ltd., and Trans Digital
Technologies, Corp., by their respective undersigned counsel, hereby stipulate
to dismiss this lawsuit WITH PREJUDICE.  Each party shall bear its own
attorney’s fees and costs in connection with this lawsuit.

 

 

Dated:  May 17, 2005

 

1

--------------------------------------------------------------------------------


 

Respectfully submitted,

 

Respectfully submitted,

 

 

 

 

 

 

Jason R. Buratti, Esq.
ROBINS, KAPLAN, MILLER & CIRESI L.L.P.
1801 K Street, NW, Suite 1200
Washington, DC  20006
(202) 775-0725

 

Alan L. Briggs
Donnie L. Kidd, Jr.
SQUIRE, SANDERS & DEMPSEY L.L.P.
1201 Pennsylvania Avenue, NW, Suite 500
Washington, DC  20004
(202) 626-6600

 

 

 

and

 

and

 

 

 

David Marder
Stephen Herbes
Lisa Furnald
ROBINS, KAPLAN, MILLER & CIRESI L.L.P.
111 Huntington Ave, Suite 1300
Boston, MA  02199-7610
(617) 267-2300

Counsel for FARGO ELECTRONICS, INC.

 

Nathan Lane III
Anna Lucienne Endter
SQUIRE, SANDERS & DEMPSEY L.L.P.
One Maritime Plaza, Suite 300
San Francisco, CA  94111
(415) 954-0200

Counsel for TOPPAN PRINTING CO., LTD.

 

 

 

Respectfully submitted,

 

 

 

 

 

 

 

 

Roger A. Colaizzi
VENABLE LLP
575 7th Street, NW
Washington, DC 20004-1601
(202) 344-8051

 

 

 

 

 

and

 

 

 

 

 

Robert S. Frank, Jr.
Eric J. Marandett
Mark S. Freeman, Esq.
CHOATE, HALL & STEWART
Exchange Place
53 State Street
Boston, MA  02109
(617) 248-5000

 

 

 

 

 

Counsel for TRANS DIGITAL
TECHNOLOGIES, CORP.

 

 

 

2

--------------------------------------------------------------------------------